 


110 HR 4700 IH: To suspend temporarily the duty on certain structures, parts, and components for use in an isotopic separation facility in southern Ohio.
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4700 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mr. Tiberi introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain structures, parts, and components for use in an isotopic separation facility in southern Ohio. 
 
 
1.Certain structures, parts, and components for use in an isotopic separation facility in southern Ohio 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902._._Certain parts, and components for use in an isotopic separation facility (isotopic separation equipment) consisting of sampling autoclaves, vacuum pumps, and mass spectrometers for the construction of an isotopic separation facility in southern Ohio known as the American Centrifuge Plant (provided for in subheading 8401.20.00)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
